Harrington, J.,
charging the jury:
The defendant has been indicted for misprision of felony. Section 4720 of the Revised Code of 1915 provides that:
“Assaults, batteries, nuisances, and all other offenses indictable at common law, and not specially provided for by statute, shall be deemed misdemeanors, ’ ’ etc.
Misprison of felony was an indictable offense at common law, and is, therefore, a misdemeanor under this statute in this State.
At common law, such offense was ‘ ‘the criminal neglect either to prevent a felony from being committed or to bring the offender to justice after its commission, but without such previous concert with or subsequent assistance of him as will make the concealor an accessory before or after the fact.” State v. Wilson, 80 Vt. 249, 67 Atl. 533; Wharton’s Criminal Law, § 289 (11th Ed.); Bishop’s Criminal Law, §§ 267, 717 and 720; 16 C..J. 60.
By the term misprision of felony, the concealment of a felony or the procuring of such concealment was, however, generally understood. Russell on Crimes, pp. 45, 121. Thus silently to observe the commission of a felony, without endeavoring to apprehend the offender was a misprision of felony; a person knowing of the commission of a felony and who the offender was, being bound to take the proper steps to prosecute the felon with all possible expedition. Russell on Crimes, supra. But, as I have already stated, in order to be guilty of misprision of felony, there *404must merely have been knowledge of the offense, without any assent to or participation in it. Otherwise a person charged with that crime at common law would have been guilty either as a principal or as an accessory. Russell on Crimes, p. 131. Subject to whatever modifications there may be by reason of the statutes defining accessories and accomplices (Sections 4806 and 4807, Rev. Code 1915), the common law definition of misprision of felony and the rules of law applicable thereto, still apply in this state.
It is not contended, however, that there is any evidence in this case that would warrant you in finding that the defendant was in any way connected with the felonious act alleged to have been committed by the said Steve Jankovicz, either as an accessory, an accomplice, or otherwise. It is, therefore unnecessary, to consider to what extent the common law rules as to accessories have been modified by the sections of the statute above referred to.
Section 4716, Rev. Code of 1915, making the crime of highway robbery a felony, provides that:
“If any person shall feloniously take from the person of another by violence, or by putting in fear, any money, or other property, or thing, which may be the subject of larceny, he shall be deemed guilty of robbery and felony; and, if such robbery be committed on or near the highway, * * * he shall be” punished, etc.
(The Court here charged as to the presumption of innocence and reasonable doubt.)
If, after fully considering the evidence, you believe that Steve Jankovicz did feloniously take a Buick Sedan, and certain silver coins, or either of them, from the said Ralph Mustard on a public Highway in the State and County aforesaid by violence and by putting him in bodily fear and danger of his life, and, therefore, that the said Steve Jankovicz committed the crime of highway robbery, and that the defendant Ida Biddle was present when said felony was committed, but wilfully failed and neglected to make any effort to prevent its being committed, or if you believe that, knowing that it had been committed the said Ida Biddle wilfully failed and neglected to make any effort to prosecute the said Steve Jankovicz, and to bring him to justice for having committed said felony, your verdict should be guilty; otherwise, your verdict should be not guilty.